Citation Nr: 1548802	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable evaluation for a scar, status post left inguinal hernia repair.

2. Entitlement to a compensable evaluation for a scar, due to laceration of the right wrist.

3. Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral feet condition, also claimed as bilateral flat feet.

4. Whether new and material evidence has been presented to reopen a claim of service connection for a right hand bone fracture, also claimed as a cracked bone, back of the right hand.

5. Entitlement to service connection for a bilateral feet condition, also claimed as bilateral flat feet.

6. Entitlement to service connection for a right hand bone fracture, also claimed as a cracked bone, back of the right hand.

7. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8. Entitlement to service connection for swelling of the bilateral knees.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD, in order to better encapsulate the Veteran's disability picture.

The Veteran testified at a videoconference hearing in April 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In April and July 2015, the Veteran submitted lay statements and a medical evaluation for his pes planus, respectively, directly to the Board. The Board has considered these records prior to Agency of Jurisdiction (AOJ) review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric condition, bilateral feet condition, bilateral knee swelling, and right hand bone fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In April 2015, prior to the promulgation of a decision on the issues of entitlement to increased ratings for a scar, status post left inguinal hernia repair and a scar due to laceration of the right wrist, the Veteran withdrew his appeal.  

2. In an unappealed August 2007 RO decision, service connection for a bilateral feet condition was denied.
 
3. New evidence received since the August 2007 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a bilateral feet condition.

4. In an unappealed August 2007 RO decision, service connection for a right hand bone fracture was denied.
 
5. New evidence received since the August 2007 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a right hand bone fracture.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claims for increased ratings for a scar, status post left inguinal hernia repair and a scar due to laceration of the right wrist have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

2. The August 2007 RO decision denying service connection for a bilateral feet condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

3. New and material evidence has been received since the RO's August 2007 decision, and the claim of service connection for a bilateral feet condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. The August 2007 RO decision denying service connection for a right hand bone fracture is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

5. New and material evidence has been received since the RO's August 2007 decision, and the claim of service connection for a right hand bone fracture is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).   

At his April 2015 hearing before the Board, the Veteran withdrew his appeals as to increased ratings for a scar, status post left inguinal hernia repair and a scar due to laceration of the right wrist.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

II. New and Material Evidence

In an August 2007 rating decision, the RO denied the Veteran's claim for service connection for a bilateral feet condition on the basis that the condition neither occurred in or was caused by service, and for a right hand bone fracture on the basis that there was no evidence the claimed condition existed.  The Veteran did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the August 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (2015).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

Regarding the Veteran's right hand bone fracture, since his claim to reopen was filed,  the Veteran has submitted multiple lay statements regarding the etiology of the right hand injury, including his May 2011 Notice of Disagreement and his April 2015 hearing.  This information is new, because information regarding the cause of the injury and its treatment was not in front of the RO during the original decision, and it is material because lay evidence about how and why the Veteran received a break in his right hand bone is credible and raises a reasonable possibility of substantiating the existence of the injury and its connection to service. Justus, supra.

Regarding the Veteran's claim of a bilateral feet condition, the Veteran submitted a VA examination report in July 2015 detailing his symptoms, and at his April 2015 hearing, he provided credible details as to the nature of his work in service that he believed to be the etiology of his painful pes planus.  This information is new, because it was not before the RO when they were initially deciding the claim, and it is material, because it raises a reasonable possibility of substantiating the Veteran's claim that his time in service caused his pes planus to become symptomatic. Id.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

The appeals concerning the issues of increased ratings for a scar, status post left inguinal hernia repair and a scar due to laceration of the right wrist are dismissed. 

New and material evidence has been presented to reopen the claim of service connection for a bilateral feet condition.

New and material evidence has been presented to reopen the claim of service connection for right hand bone fracture.


REMAND

The following development is necessary in order to adequately and thoroughly decide the Veteran's claims.

At the Veteran's April 2015 hearing, the Veteran's representative indicated that the Veteran originally claimed service connection for PTSD, but that the claim should be interpreted as a claim for service connection for a psychiatric condition of any kind.  The Veteran has been diagnosed with depressive disorder, including in a July 2011 treatment note.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the record shows that the Veteran never received a VA examination for PTSD, or any other acquired psychiatric condition.  The VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, the Veteran has shown competent evidence of a current disability of an acquired psychiatric condition, and through lay evidence has put forth evidence showing potential symptoms in service and establishing a potential cause for that condition in service.  There is insufficient medical evidence for the Board to make a decision on the Veteran's claim; therefore, he is entitled to a VA examination.

Regarding the bilateral feet condition, the Veteran's entrance examination notes pes planus.  Because this preexisting condition was noted on entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In cases involving aggravation of a pre-existing disability, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  If the preexisting disorder underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2015).  In this case, the Board finds that the evidence of record is insufficient to adjudicate his claim.  An examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In his April 2015 hearing testimony, the Veteran also claimed that his knee swelling may be secondary to his pes planus.  As there is insufficient information for the Board to decide the claim and the Veteran's lay statements indicate that his knee disability may be caused or aggravated by his pes planus, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, with regard to the Veteran's claim for a right hand bone fracture, the Veteran testified at his hearing that he knows a doctor who should have records relating to his fracture.  VA is, therefore, on notice of records that may be probative to this claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, in order to fulfill the duty to assist, all of the appellant's outstanding private treatment records from this physician should be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by the physician identified at his hearing.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his right hand bone fracture.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's acquired psychiatric condition, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay statements and submitted buddy statements regarding racial tension in his unit.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric condition began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's bilateral feet condition, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the July 2015 examination form regarding the Veteran's current symptoms, and his April 2015 testimony regarding his claims of aggravation during service.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral feet condition, which existed prior to service, was aggravated during active service. If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's bilateral knee swelling, so a new examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's April 2015 testimony that his knee swelling may be due to his pes planus.

c) The examiner must provide an opinion including specific findings as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the bilateral knee swelling was proximately due to or the result of his potentially service-connected bilateral feet condition.

ii) Whether it is at least as likely as not (50 percent or greater probability) that the bilateral knee swelling was aggravated beyond its natural progression by his potentially service-connected bilateral feet condition. 

iii) If the examiner determines that the Veteran's bilateral knee swelling was NOT caused or aggravated by his potentially service-connected bilateral feet condition, determine whether it is at least as likely as not (50 percent or greater probability) that his bilateral knee swelling began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


